t c summary opinion united_states tax_court magellean askew jr petitioner v commissioner of internal revenue respondent docket no 1486-04s filed date magellean askew jr pro_se beth a nunnink and richard c grosenick for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year of dollar_figure and an accuracy- related penalty under sec_6662 of dollar_figure the issues for decision are whether petitioner received taxable_distributions from his tax-sheltered annuity policies we hold that he did whether petitioner is liable under sec_6662 for an accuracy-related_penalty we hold that he is adjustments to petitioner’s itemized_deductions and child_tax_credit are purely computational matters the resolution of which is dependent on our disposition of the first disputed issue background2 some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of the evidence introduced at trial was incomprehensible accordingly we calendared this case for further trial so that respondent could subpoena specific documentary_evidence from americo financial life and annuity insurance co americo concerning the annuity policies at issue at the subsequent trial respondent produced several documents that respondent received pursuant to the subpoena although these documents were necessary to develop a part of the documentary record the documents still failed to adequately describe the details of the annuity policies and the transactions that occurred during the life of the annuity policies we thus are constrained to make factual findings on the basis of a limited evidentiary record facts and accompanying exhibits at the time that the petition was filed petitioner resided in memphis tennessee petitioner has been employed as a teacher by memphis city schools continually since in petitioner became a participant in an employer-sponsored tax-sheltered account tsa group plan wherein he made biweekly pretax contributions by payroll deduction initially lincoln burnett finance co administered the plan but the company changed to fidelity finance co then to college life_insurance co of america college life and finally to americo financial life and annuity insurance co americo under the plan petitioner had the following annuity policies policy no first policy policy no second policy and policy no third policy because of the changes in the tsa plan’s underwriter petitioner became concerned about the financial stability of his annuity policies as a result petitioner submitted to americo in surrender request forms concerning his policies with regard to the first policy petitioner submitted to americo a surrender request form in late april or early date electing a full cash surrender of this policy because of a a tsa also known as a sec_403 retirement_plan is designed exclusively for employees of nonprofit institutions such as public schools sec_403 separation_from_service under this option the form stated that any indebtedness thereon to the company will be deducted from the cash_value petitioner elected in the section entitled federal_income_tax withholding election for ‘non- eligible rollover distributions’ not to have federal_income_tax withheld from the taxable_portion of his distribution check in response americo sent petitioner a letter dated date requesting petitioner to clarify whether he wanted a transfer or a direct distribution return the policy contract or submit written acknowledgment that the policy had been lost or destroyed and submit written acknowledgment of the reason or eligibility for a direct distribution under the technical_and_miscellaneous_revenue_act_of_1988 tamra publaw_100_647 stat the options listed were age separation_from_service with employer disability and financial hardship as defined by the i r c on the letter petitioner marked separation_from_service with employer and financial hardship as defined by the i r c and signed the letter on date on date petitioner submitted to americo another surrender request form certifying that the policy had been lost or destroyed with regard to the second policy and similarly with respect to the first policy petitioner submitted to americo a surrender request form electing a full cash surrender of this policy because of a separation_from_service and electing not to have federal_income_tax withheld from the taxable_portion of his distribution check in response americo sent petitioner a letter dated date requesting petitioner to return the policy contract or submit written acknowledgment that the policy had been lost or destroyed and submit written acknowledgment of the reason or eligibility for a direct distribution under tamra on the letter petitioner marked financial hardship as defined by the i r c and signed the letter on date subsequently americo sent to petitioner another letter dated date again requesting petitioner to return the policy contract or submit written acknowledgment that the policy had been lost or destroyed on date petitioner signed the date letter acknowledging that the policy contract had been lost or destroyed on date petitioner also signed the surrender request form certifying that the policy had been lost or destroyed with regard to the third policy and similarly with respect to the first two policies petitioner submitted to americo a surrender request form signed date electing a full cash surrender of this policy because of a separation_from_service and electing not to have federal_income_tax withheld from the taxable_portion of his distribution check on date petitioner sent to americo another surrender request form certifying that the policy had been lost or destroyed in date petitioner received checks in full settlement of the current cash_surrender_value of each policy as follows account date paid jun jun jun accumulated loan payoff cash_value value dollar_figure big_number big_number 3dollar_figure big_number -0- cash value1 dollar_figure big_number big_number surrender net penalty distribution2 dollar_figure dollar_figure big_number cash_value equals accumulated cash_value less loan payoff value net distribution equals cash_value less surrender penalty on date college life sent petitioner a loan check of dollar_figure petitioner deposited this check into his wife’s account at first south credit_union fscu although petitioner claims that his wife’s account is an annuity account there is no evidence in the record to support his claim rather based on the documents in the record it appears that the account is a savings account on date college life sent petitioner a loan check of dollar_figure petitioner deposited this check into his wife’s account at fscu this computation includes a reduction for federal_income_tax withheld of dollar_figure at the time of the distributions petitioner was under years of age he was not disabled and he had been employed with memphis city schools continually since americo issued to petitioner three forms 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc for reporting the following amounts as taxable_distributions account distribution1 dollar_figure big_number big_number withholding -0- -0- dollar_figure code distribution amount equals accumulated cash_value less surrender penalty distribution code is defined as a distribution on account of a disability which is not subject_to the 10-percent additional tax under sec_72 distribution code is defined as an early distribution with an applicable exception from the 10-percent additional tax under sec_72 petitioner did not report these distributions on his federal_income_tax return for in the notice_of_deficiency respondent determined that petitioner failed to report the distributions from americo of dollar_figure respondent further determined that petitioner is liable for the accuracy-related_penalty under sec_6662 for negligence and or substantial_understatement_of_income_tax petitioner filed a timely petition with this court paragraph of the petition states the request is because-funds from one ira were placed into another ira these funds although reported to you on an were only transferred i believe this request should be granted i can provide paperwork supporting this claim a americo distributions discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 sec_7491 does not apply in this case to shift the burden_of_proof to respondent because petitioner neither alleged that sec_7491 is applicable nor introduced credible_evidence with respect to any factual issue relevant to ascertaining his income_tax_liability see 116_tc_438 sec_6201 also does not apply in this case if for no other reason than that petitioner failed to cooperate with respondent did petitioner receive the distributions at issue in petitioner first contends that he did not receive any distributions from americo in and therefore the forms 1099-r are incorrect therefore we first address whether petitioner received the distributions at issue in the taxable_year petitioner denies receiving any distribution from americo in instead petitioner argues that he received distributions from his annuity policies only in in the following amounts dollar_figure from the first policy on date dollar_figure from the second policy on date dollar_figure and dollar_figure the reason for these distributions petitioner argues is because he closed his tsa in petitioner further argues that these amounts were based on the surrender_value of the policies at such time petitioner’s contention strains credulity petitioner presented to the court inter alia only copies of the checks in the amount of dollar_figure and dollar_figure remarkably the supporting documentation attached to these check sec_5 petitioner testified at trial however that he received this amount in date the check dated date clearly contradicts petitioner’s assertion petitioner presented no evidence of the latter two amounts that he claimed to have received from americo in specifically indicated that the disbursements were loans from petitioner’s respective annuity policies other than his bare assertions that he did not take any loans against the policies petitioner presented no documentary_evidence to demonstrate that the disbursements were anything other than loans against the policies moreover petitioner presented no evidence aside from his self-serving statements that he did not receive the distributions as reported in the forms 1099-r for see 87_tc_74 we are not required to accept the self-serving testimony of petitioner as gospel indeed petitioner submitted signed surrender request forms for each policy in or about may and date the year in which he received the distributions at issue pursuant to petitioner’s surrender request forms americo distributed to petitioner the full cash_surrender_value of each annuity policy in date thereafter americo issued forms 1099-r indicating such distributions accordingly we conclude that petitioner received a total_distribution of dollar_figure from americo in are the distributions at issue includable in petitioner’s gross_income as relevant to the instant case annuities purchased by a tax-exempt educational_organization for the benefit of its teachers and other employees receive a special tax advantage the amounts contributed to the annuity are excluded from the employee’s gross_income at the time of the contribution and taxation is deferred until such time when the employee receives payments under the annuity_contract sec_403 the amount actually distributed under such contract is taxable to the distributee in the year in which he or she receives the payments under the exclusion percentage rule_of sec_72 id generally a tax-sheltered annuity offered by a tax-exempt_organization will lose the sec_403 tax_deferral advantage unless under such contract distributions attributable to contributions made pursuant to a salary reduction agreement may be paid only when the employee a attains age b separates from service c dies or d becomes disabled or in the case of hardship sec_403 in addition an early distribution satisfying the aforementioned requirements that is rolled over is not included in income in the year so distributed if any portion of the balance_to_the_credit of an employee in an annuity_contract is paid to him in an eligible_rollover_distribution as defined in sec_402 and the employee transfers any portion of such property he receives in such distribution to an eligible_retirement_plan as this includes annuity_contracts issued by an insurance_company sec_403 defined in sec_402 within days of receipt of the distributed property sec_403 under sec_402 an eligible_rollover_distribution specifically excludes any hardship_distribution moreover an early withdrawal from a sec_403 annuity_contract that does not meet the aforementioned distribution_requirements is subject_to an early withdrawal penalty of percent of the portion of such amount that is includable in gross_income sec_72 as relevant to this case any amount that is received under an annuity_contract on its complete surrender which is not received as an annuity and is not subject_to any other income_tax law provision shall be included in gross_income to the extent it exceeds the investment_in_the_contract sec_72 a e ii the investment_in_the_contract is defined generally as the aggregate amount of premiums or other consideration paid for the contract less amounts previously received under the contract to the extent such latter amounts were excludable from gross_income sec_72 petitioner contends that the distributions at issue are not includable in gross_income because he rolled over the an annuity_contract under sec_403 is a qualified_retirement_plan for purposes of sec_72 see sec_4974 distributions into an individual_retirement_account or annuity petitioner’s contention is misplaced in the instant case petitioner did not satisfy the basic distribution_requirements for an early distribution from a tax- sheltered annuity although petitioner indicated in his separation request forms that he separated from service the truth of the matter is that he has been employed by memphis city schools continuously since consequently we find that petitioner did not have a separation_from_service to permit an early distribution in addition we question petitioner’s statement with respect to his claim on his separation request forms for the first and second policy that the reason for the distribution was financial hardship we question his statement for two reasons petitioner has a history of falsifying the reasons for distribution under the plan see discussion supra and clearly if petitioner was suffering from financial hardship he would have used the distribution to relieve that financial burden rather than simply attempting to roll over tax- free the early withdrawal into a purported ira or annuity the the factual predicate for petitioner’s contention is rather murky petitioner implies that he deposited the distributions into his annuity account with aviva life_insurance co aviva which he opened in petitioner however presented no documentary_evidence other than an date general account summary statement of his aviva account establishing that the distributions at issue were transferred to this account this aspect however is not dispositive of the issue before us see discussion infra underlying reason petitioner surrendered his tsa however was because he was concerned about the financial stability of his policies due to the changes in the plan’s underwriter rather than because of a personal financial hardship in any event assuming arguendo that petitioner suffered from a financial hardship a hardship_distribution from an annuity_contract is specifically excluded as an eligible rollover_contribution sec_402 on the basis of the entire record petitioner did not satisfy the distribution_requirements for an early withdrawal under sec_403 and therefore petitioner did not receive an eligible_rollover_distribution under sec_403 accordingly we conclude that petitioner did not make a tax-free_rollover of the americo distributionsdollar_figure the record is clear that the distributions at issue resulted from petitioner’s surrender of his annuity policies as stated earlier sec_72 applies to the surrender of an annuity_contract see sec_72 absent exceptions not applicable in the instant case the law is well settled that a distribution upon the complete surrender of an annuity_contract is includable in gross_income to the extent the distribution based on our conclusion petitioner should be liable for the sec_72 penalty we note however that this issue is not before us because respondent did not challenge americo’s characterization that sec_72 did not apply exceeds the investment in the contractdollar_figure therefore the distribution of dollar_figure is includable in petitioner’s gross_income accordingly we sustain respondent’s determination on this issue b sec_6662 penalty in the notice_of_deficiency respondent determined that petitioner is liable under sec_6662 for an underpayment_of_tax that is attributable to negligence and or substantial_understatement_of_income_tax sec_6662 imposes a penalty equal to percent of any underpayment_of_tax that is attributable to either negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax see sec_6662 and b and the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1_6662-3 income_tax regs petitioner’s annuity policies were tax-deferred_annuities funded with pretax contributions because the contributions to petitioner’s annuity policies were made with pretax income such contribution does not constitute an investment_in_the_contract within the meaning of sec_72 an understatement of income_tax is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 an understatement is defined as the excess of the tax required to be shown on the return over the tax actually shown on the return sec_6662 whether the accuracy-related_penalty is applied because of negligence or disregard of rules or regulations or a substantial_understatement of tax sec_6664 provides an exception to imposition of the accuracy-related_penalty if the taxpayer establishes that there was reasonable_cause for the understatement and that the taxpayer acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability for such year id by virtue of sec_7491 the commissioner has the burden of production with respect to a taxpayer’s liability for any penalty to meet this burden the commissioner must produce sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 once the commissioner meets the burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect id the taxpayer however bears the burden of proving that he or she acted with reasonable_cause and in good_faith see sec_6664 see also higbee v commissioner supra pincite sec_1_6664-4 income_tax regs respondent satisfied his burden of production under sec_7491 because the record demonstrates that petitioner failed to report annuity income in the amount of dollar_figure and that the understatement was attributable to such unreported income which was substantial within the meaning of sec_6662 accordingly we hold that respondent satisfied his burden of production for the accuracy-related_penalty based on both negligence or disregard of rules or regulations and substantial_understatement_of_income_tax on the basis of the record a prima facie case exists for imposition of the penalty petitioner did not present any evidence or make any showing that respondent’s determination was in error moreover petitioner did not have reasonable_cause nor did he act in good_faith with respect to the understatement of income_tax accordingly we sustain respondent’s determination on this issue conclusion we have considered all of the other arguments made by petitioner and to the extent that we have not specifically addressed them we conclude that they are without merit reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issues decision will be entered for respondent
